As filed with the Securities and Exchange Commission on July 2, 2013 Registration No.333-189372 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Under The Securities Act of 1933 Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT Under The Securities Act of 1933 TEARLAB CORPORATION (Exact name of Registrant as specified in its charter) Delaware 59-3434771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7360 Carroll Rd., Suite200 San Diego, California 92121 (858) 455-6006 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) WilliamG. Dumencu TearLab Corporation 7360 Carroll Rd., Suite 200 San Diego, California 92121 (858) 455-6006 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: MartinJ. Waters RobertF. Kornegay AnthonyG. Mauriello Wilson Sonsini Goodrich& Rosati Professional Corporation 12235 ElCamino Real, Suite200 San Diego, CA 92130 (858) 350-2399 Facsimile (858) 350-2399 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the SEC pursuant to Rule462(e) under the Securities Act, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction ID filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1)(2) Proposed Maximum Offering Price Per Unit(3) Proposed Maximum Aggregate Offering Price(1)(4) Amount of
